          Case 1:17-vv-00103-UNJ Document 45 Filed 10/23/18 Page 1 of 3




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0103V
                                     Filed: August 10, 2018
                                         UNPUBLISHED

****************************
DEVORA STAMM,                          *
                                       *
                   Petitioner,         *      Special Processing Unit (SPU);
v.                                     *      Damages Decision Granting Additional
                                       *      Award; Influenza (Flu) Vaccine;
SECRETARY OF HEALTH                    *      Shoulder Injury Related to Vaccine
AND HUMAN SERVICES,                    *      Administration (SIRVA); RCFC 60(b)(6);
                                       *      Vaccine Rule 36
                   Respondent.         *
                                       *
****************************
Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                      DECISION AWARDING ADDITIONAL DAMAGES1

Dorsey, Chief Special Master:

       On August 7, 2018, petitioner filed a joint motion to amend (“Motion to Amend”)
the judgment pursuant to RCFC 60. Because petitioner has demonstrated
circumstances that justify relief under RCFC 60(b)(6), her motion for relief is granted
and judgment is entered as set forth in this decision.

I.      Procedural History

        On January 23, 2017, Devora Stamm (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., (the “Vaccine Act”). Petitioner alleged that she suffered a shoulder
injury related to vaccine injury (“SIRVA”) as a result of an influenza (“flu”) vaccine she
received on March 9, 2016. Petition at 1. On January 19, 2018, a decision was entered
awarding compensation to petitioner based on respondent’s proffer. Judgment was
entered on January 23, 2018.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
             Case 1:17-vv-00103-UNJ Document 45 Filed 10/23/18 Page 2 of 3



         On August 7, 2018, petitioner filed a joint motion requesting relief from judgment
by amending the judgment to account for a correction in the amount of a state Medicaid
lien. In support of this motion, petitioner states that after judgment was entered in this
case, petitioner’s counsel received a letter from New Jersey Medicaid that revised the
amount of the Medicaid lien. The letter indicated that after its pro-rata reduction, the
final lien amount was $27.94, instead of $56.70 that was originally quoted. The parties
request the opportunity to account for this overpayment by refunding the additional
funds to respondent. Petitioner represents that respondent has no objection to this
motion. Therefore, petitioner’s motion is GRANTED for the reasons set forth below.

       II.       Applicable Legal Standards

         Under Vaccine Rule 36, Appendix B, RCFC, a party may seek relief from
judgment pursuant to the United States Court of Federal Claims, Rule 60. RCFC
60(b)(1)-(6). Rule 60(b) provides an “exception to finality,’ that ‘allows a party to seek
relief from a final judgment, and request reopening of his case, under a limited set of
circumstances.’” Kennedy v. Sec’y of Health & Human Servs., 99 Fed. Cl. 535, 548
(2011) (quoting Gonzalez v. Crosby, 545 U.S. 524, 529 (2005)). “The court has
discretion regarding whether to grant relief under Rule 60(b), ‘and the court may weigh
equitable considerations in the exercise of its discretion.’” Curtis v. United States, 61
Fed. Cl. 511, 512 (Fed. Cl. 2004) (citing Dynacs. Eng’g Co. v. United States, 48 Fed. Cl.
240, 241-42 (2000)). Rule 60(b) as a remedial provision is to be “liberally construed for
the purpose of doing substantial justice,” Patton v. Sec’y of Health & Human Servs., 25
F.3d 1021, 1030 (Fed. Cir. 1994). The court may grant relief from a final judgment on
the following grounds:

       (1) mistake, inadvertence, surprise, or excusable neglect;

       (2) newly discovered evidence ..;

       (3) fraud … misrepresentation, or misconduct by an opposing party;

       (4) the judgment is void;

       (5) the judgment has been satisfied, released, or discharged; it is based on an
           earlier judgment that has been reversed or vacated; or applying it
           prospectively is no longer equitable;

       (6) any other reason that justifies relief.

RCFC 60(b).

       III.      The Motion to Amend Judgment

        On August 7, 2018, petitioner filed a motion to amend the judgment after
petitioner received information from New Jersey Medicaid indicating that after
completing a pro-rata reduction of the Medicaid line, the final lien amount was $27.94,
instead of the $56.70 that was previously quoted. Therefore, petitioner requests that
                                              2
         Case 1:17-vv-00103-UNJ Document 45 Filed 10/23/18 Page 3 of 3



the undersigned issue a judgment/order allowing petitioner to issue a check in the
amount of $28.76 to respondent. Respondent has no objection to this request. The
catchall provision of Rule 60(b)(6) provides for relief from judgment upon “any other
ground that justifies relief.” RCFC 60(b)(6). The undersigned grants petitioner’s motion
and finds the grounds for this request are necessary to correct a clear error.

       IV.    Conclusion

        The final Medicaid lien amount has been provided to petitioner and the judgment
must be corrected to reflect the final lien amount. Therefore, the undersigned GRANTS
petitioner’s request and directs the Clerk of Court to issue judgment in favor of respondent
to include the following information:

       A lump sum payment of $28.76 to reimburse respondent for an overpayment made
       to the State of New Jersey Medicaid to satisfy a Medicaid lien. The check should
       be made payable to:

       U.S. Department of Health and Human Services
       Memo: Devora Stamm, Case No. 17-0103

The check should be sent to:

       Ms. Cheryl Lee
       Division of Vaccine Injury Compensation/HRSA
       5600 Fishers Lane, Mail Stop 08N194B
       Rockville, MD 20857

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             3
